Case: 12-30720       Document: 00512184004         Page: 1     Date Filed: 03/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 22, 2013
                                     No. 12-30720
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

MARCUS D. SNEED,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 5:09-CR-164-9




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Marcus Sneed, federal prisoner # 14412-035, appeals the district court’s
grant of his 18 U.S.C. § 3582(c)(2) motion and its denial of his motion for recon-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30720      Document: 00512184004       Page: 2    Date Filed: 03/22/2013

                                    No. 12-30720

sideration, which challenged the extent of the sentence reduction. Sneed con-
tends that the court abused its discretion in reducing his 87-month term of
imprisonment by only 16 months to 71 months and in not giving reasons for
declining to reduce it further.
      This court reviews a district court’s decision “whether to reduce a sentence
pursuant to . . . § 3582(c)(2) for abuse of discretion, . . . its interpretation of the
Guidelines de novo, and its findings of fact for clear error.” United States v. Hen-
derson, 636 F.3d 713, 717 (5th Cir. 2011) (per curiam) (internal quotation marks
and citation omitted). “A court abuses its discretion when the court makes an
error of law or bases its decision on a clearly erroneous assessment of the evi-
dence. When a court in applying its discretion fails to consider the factors as
required by law, it also abuses its discretion.” United States v. Larry, 632 F.3d
933, 936 (5th Cir. 2011) (internal quotation marks and internal citation omitted).
Although “a district court need not mention the § 3553(a) factors or articulate its
reasoning for why the factors support its decision on the motion,” the court must
consider the § 3553(a) factors. Id. (citing, inter alia, United States v. Evans, 587
F.3d 667, 673 (5th Cir. 2009)).
      The record reflects that the district court considered the § 3553(a) factors
in ruling on Sneed’s motion. See id. The court, “which was under no obligation
to reduce [Sneed’s] sentence at all, was under no obligation to reduce it even
further within the recalculated range.” Evans, 587 F.3d at 673 (citations omit-
ted). The court was not required to give reasons for granting the § 3582(c)(2)
motion but not imposing a lower sentence. See id. at 674. Sneed has failed to
show that the court abused its discretion.
      AFFIRMED.




                                          2